                 Case 2:19-cv-00432-JCC Document 1 Filed 03/25/19 Page 1 of 5



 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 6    HARBOUR HOMES, LLC, a Washington
      limited liability company,                      No.
 7
                        Plaintiff,                    NOTICE OF REMOVAL OF
 8                                                    CIVIL ACTION UNDER
                            v.                        28 U.S.C.§1441(a)
 9
      NEVADA CAPITAL INSURANCE
10    COMPANY, a Nevada insurance company,

11                     Defendant.

12
     TO:            The Clerk of the Court;
13
     AND TO:        Plaintiff, and their counsel of record, Tristan Swanson.
14
            Please take notice that Defendant Nevada Capital Insurance Company (hereinafter
15
     “Nevada Capital”) hereby removes to this Court the state court action described below:
16
                                 I.           THE SUBJECT ACTION
17
            1.      On March 4, 2019, Plaintiff, Harbour Homes, LLC, filed an action in the Superior
18
     Court of the State of Washington in and for the County of King, which was assigned Cause No.
19
     19-2-06024-7 SEA. On March 6, 2019, Harbour Homes served Karen Bakios with a true and
20
     correct copy of the Summons attached as Exhibit A to this Notice of Removal as well as the
21
     Complaint. A copy of the Complaint is attached as Exhibit B.
22
                                 II.          DIVERSITY OF CITIZENSHIP
23

24

25                                                                      LETHER & ASSOCIATES PLLC.
                                                                     1848 WESTLAKE AVENUE N. STE. 100
     NOTICE OF REMOVAL - 1                                              SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
                 Case 2:19-cv-00432-JCC Document 1 Filed 03/25/19 Page 2 of 5



 1          2.      In the Complaint, Harbour Homes alleges they are a Washington Limited

 2   Liability Company doing business in King County, Washington.

 3          3.      Nevada Capital is an insurance company organized under the laws of the state if

 4   Nevada and with its primary place of business in Reno, Nevada.

 5                               III.         AMOUNT IN CONTROVERSY

 6          4.      On July 3, 2018, Mario Perez Martinez and Maria Ceniceros filed suit against

 7   Harbour Homes in King County Superior Court alleging injuries sustained by Mr. Martinez

 8   while working as an employee for Delcon Construction, LLC where Harbour Homes was the

 9   general contractor and Delcon Construction a subcontractor.

10          5.      Harbour Homes tendered a claim to Nevada Capital as an additional insured under

11   a policy issued by Nevada Capital to Delcon Construction. Nevada Capital agreed to defend

12   Harbour Homes subject to a reservation of rights.

13          6.      It is Nevada Capital’s understanding that Mr. Martinez’s claims may exceed the

14   one million dollar-per occurrence limit stated in the policy.

15          7.      Harbour Homes’ Complaint alleges that Nevada Capital breached a policy of

16   insurance by failing to pay defense costs incurred by Harbour Homes in defending against claims

17   asserted by Mr. Martinez. Exhibit B ¶¶ 17-19.

18          8.      In addition to the breach of contract claims, Harbour Homes asserts claims for

19   damages under common law bad faith and Washington’s Consumer Protection Act. Exhibit B,

20   ¶¶ 20-25, 30-31. Harbour Homes is further seeking their attorney fees incurred in this action

21   under Olympic Steamship.

22          9.      Harbour Homes also asserts claims for damages under the Insurance Fair Conduct

23   Act. Exhibit B, ¶¶ 28-29.

24

25                                                                      LETHER & ASSOCIATES PLLC.
                                                                     1848 WESTLAKE AVENUE N. STE. 100
     NOTICE OF REMOVAL - 2                                              SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
                 Case 2:19-cv-00432-JCC Document 1 Filed 03/25/19 Page 3 of 5



 1            10.     The amount in controversy requirement may be satisfied by claims of general and

 2   unspecified damages, claims for attorney’s fees authorized by law, and by punitive damages.

 3   See, e.g., Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005); Gibson v. Chrysler

 4   Corp., 261 F.3d 927, 946 (9th Cir. 2001); Galt v. Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir.

 5   1998).

 6            11.     Based on the foregoing, the amount in controversy in this matter is in excess of

 7   the $75,000 jurisdictional limitation.

 8                              IV.           JURISDICTION

 9            12.     For purposes of determining jurisdiction under 28 U.S.C. § 1332, Nevada Capital

10   is a citizen of Nevada. Harbour Homes is a citizen of Washington. As such, diversity is

11   complete.

12            13.     The amount in controversy exceeds $75,000, excluding interest and costs.

13            14.     This Court, therefore, has jurisdiction over this controversy under 28 U.S.C. §

14   1332 and 28 U.S.C. § 1441.

15                              V.            TIMELINESS

16            15.     Nevada Capital was notified of this lawsuit on March 6, 2019. This action was

17   filed on March 4, 2019. This Notice of Removal, filed on March 25, 2019, is timely under 28

18   U.S.C. § 1446.

19
       VI.       COPIES OF PROCESS, PLEADINGS, ORDERS, AND MOTIONS IN STATE
20                               COURT PROCEEDINGS

21            16.     In accordance with 28 U.S.C. § 1446, attached to Notice of Removal as Exhibit A

22   through Exhibit E are true and correct copies of all process, pleadings, and orders filed in the

23

24

25                                                                      LETHER & ASSOCIATES PLLC.
                                                                     1848 WESTLAKE AVENUE N. STE. 100
     NOTICE OF REMOVAL - 3                                              SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:19-cv-00432-JCC Document 1 Filed 03/25/19 Page 4 of 5



 1   action before the Superior Court of King County in the State of Washington. These documents

 2   are:

 3                  A. Summons;

 4                  B. Complaint;

 5                  C. Civil Case Assignment Notice

 6                  D. Order Setting Case Schedule

 7                  E. Affidavit of Service by Insurance Commissioner

 8                  F. Notice of Appearance of Defendant

 9          17.     Notice of this removal will be filed with the Clerk of the King County Superior

10   Court and will be given to all other parties, in accordance with 28 U.S.C. § 1446.

11          DATED this 25th day of March, 2019.

12
                                                  LETHER & ASSOCIATES, PLLC
13

14                                                s/ Thomas Lether
                                                  s/ Eric J. Neal
15                                                Thomas Lether, WSBA #18089
                                                  Eric J. Neal, WSBA #31863
                                                  1848 Westlake Avenue N, Suite 100
16                                                Seattle, WA 98109
                                                  P: (206) 467-5444/F: (206) 467-5544
17                                                tlether@letherlaw.com
                                                  eneal@letherlaw.com
18                                                Attorneys for Defendant Nevada Capital Insurance
                                                  Company
19

20

21

22

23

24

25                                                                      LETHER & ASSOCIATES PLLC.
                                                                     1848 WESTLAKE AVENUE N. STE. 100
     NOTICE OF REMOVAL - 4                                              SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:19-cv-00432-JCC Document 1 Filed 03/25/19 Page 5 of 5



 1

 2                                    CERTIFICATE OF SERVICE

 3          The undersigned hereby certifies under the penalty of perjury under the laws of the State

 4   of Washington that on this date I caused to be served in the manner noted below a true and

 5   correct copy of the foregoing on the parties mentioned below as indicated:

 6          Tristan Swanson, WSBA No. 41934
            701 5th Ave. Ste. 4400
 7          Seattle, WA 98104
            tswanson@ashbaughbeal.com
 8          Attorneys for Plaintiff

 9
     By:        [] First Class Mail            [X] E-mail/ECF            [ ] Legal Messenger
10
            Dated this 25th day of March, 2019 at Seattle, Washington.
11

12                                                  /s Lina Wiese__________
                                                    Lina Wiese | Paralegal
13

14

15

16

17

18

19

20

21

22

23

24

25                                                                     LETHER & ASSOCIATES PLLC.
                                                                    1848 WESTLAKE AVENUE N. STE. 100
     NOTICE OF REMOVAL - 5                                             SEATTLE, WASHINGTON 98109
                                                                    P: (206) 467-5444 F: (206) 467-5544
